Record. Early v. Smith and Richards. "Action for neglecting and refusing to enter satisfaction on a judgment which the defendants *Page 6 
obtained against the plaintiff, after payment being made." Summons issued and returned. The parties appeared and the case was postponed until the 16th inst., when the plaintiff appeared and defendants not appearing, "after hearing the proofs and allegations of the plaintiff, in absence of the defendants, judgment against the defendants in favor of plaintiff for $465½, demand and costs of suit." Execution issued.
Exception. That the jurisdiction of the magistrate did not appear.
The Court reversed the judgment, 1st. Because it did not appear by the record, that the original judgment for the neglect to satisfy which this suit was brought, was a judgment recovered before aJustice of the Peace. 2d. Because the amount of the original judgment was not stated on the record; and it did not appear that the judgment in this suit was for a sum not exceeding one-half of the original judgment, to which it is limited by the law. (Dig. 352.)